Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
Allowable Subject Matter
Status of Claims
Claims 1 – 20 are allowed. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is allowable over the prior art of record because the prior art of record does not provide sufficient reasoning, rationale, or motivation, with having to rely on impermissible hindsight, to utilize a bot program to negotiate with a homeowners association in order to obtain approval to perform a predicted maintenance.  At best, the prior art of record discloses the following:
The utilization of bots, artificial intelligence, virtual agents, and the like to perform negotiations with an entity with regards to scheduling and task delegations, as well as managing a home renovation project (Pratt et al.; see also Yang et al.).
The utilization of bots, artificial intelligence, virtual agents, and the like to perform negotiations with an entity in other fields of endeavor, e.g., sales transactions, rental requests, recommendations, reservations, employment, and etc. (Krasadakis, Greystoke et al., Lynch et al., Nargizian, Lewis et al., Dinah, Brassfield ).
The utilization of a mobile software program to allow residents to remotely manage their account and perform tasks, such as inputting authorization for guests and visitors, scheduling package deliveries, and requesting maintenance (Anonymous - Virtual doorman on the go in new mobile app).
The utilization of bots, artificial intelligence, virtual agents, and the like in customer service (McGloin).
However, despite the prior art of record demonstrating the versatility of automated agents, the prior art of record does not provide sufficient reasoning, rationale, or motivation, with having to rely on impermissible hindsight, to replace or modify the manual process of a homeowner (or the like) negotiating and requesting approval from a homeowners association for performing a predicted maintenance with a bot program to negotiate with a homeowners association in order to obtain approval to perform a predicted maintenance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
(Pratt et al. (US PGPub 2021/0103452 A1); Yang et al. (US PGPub 2020/01443270 A1) – which are directed to the utilization of bots, artificial intelligence, virtual agents, and the like to perform negotiations with an entity with regards to scheduling and task delegations, as well as managing a home renovation project 
Krasadakis (US PGPub 2017/0287038 A1); Greystoke et al. (US PGPub 2015/0199754 A1); Greystoke et al. (US PGPub 2015/0012467 A1); Lynch et al. (US PGPub 2014/0164305 A1); Nargizian (US PGPub 2013/0024327 A1); Lewis et al. (Deal or no deal Training AI bots to negotiate); Dinah Brin (Recruiting Bots Are Here to Stay More companies use ‘bots’ to aid the hiring process); Mike Brassfield (How Trim’s Chat Bot Can Negotiate Your Comcast Bill For You) – which are directed to the utilization of bots, artificial intelligence, virtual agents, and the like to perform negotiations with an entity in other fields of endeavor, e.g., sales transactions, rental requests, recommendations, reservations, employment, and etc. 
Anonymous (Virtual doorman on the go in new mobile app) – which is directed to the utilization of a mobile software program to allow residents to remotely manage their account and perform tasks, such as inputting authorization for guests and visitors, scheduling package deliveries, and requesting maintenance 
Cathal McGloin (Beyond the Virtual Assistant Putting Bots to Work in Customer Service) – which is directed to the utilization of bots, artificial intelligence, virtual agents, and the like in customer service 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/
Primary Examiner, Art Unit 3689
8/1/2022